DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 42 contain the trademark/trade name “Orbitrap”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a mass analyzer and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5, 8-10, 13-14, 16, 18-20, 22, 26, 29, 32, 34, 37, 40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shunhai Wang et al., “Simple Approach for Improved LC-MS Analysis of Protein Biopharmaceuticals via Modification of Desolvation Gas”, Analytical Chemistry 91(4), 25 January 2019, pages 3156-3182 (hereinafter “Wang”), in view of US 20160217994 to Oleschuk.
Regarding Claim 1, Wang discloses a native liquid chromatography-mass spectrometry system (Abstract, intact mass LC-MS system, p. 3156), comprising: a liquid chromatography system capable of separating a sample (Abstract, LC-MS system, p. 3156); and an electrospray ionization mass spectrometry (ESI-MS) system in fluid communication with the liquid chromatography system (Fig. 1, Abstract, ESI, p. 3156-3157), a system for modifying a desolvation gas (Fig. 1, Abstract, Modiﬁcation of the Desolvation Gas, p. 3156-3158), and a mass spectrometer, wherein the mass spectrometer is configured to receive ions and characterize mass to charge ratio of ions (Fig. 1, Abstract, Q-Exactive mass spectrometer, p. 3156-3160).
However, Wang is silent regarding the ESI-MS system comprises a multi-nozzle electrospray ionization emitter. Oleschuk discloses the ESI-MS system comprises a multi-nozzle electrospray ionization emitter (Figs. 1-3, multiple electrospray (MES) emitter for mass spectrometry having micro-nozzle array; ¶¶ [0026]-[0029], [0047]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wang by providing the ESI-MS system comprises a multi-nozzle electrospray ionization emitter as in Oleschuk in order to provide for more precisely controlled dispersion.
Regarding Claim 19, Wang discloses a method of characterizing a protein in a sample (Abstract, protein characterizayion in LC-MS system, p. 3156), comprising: supplying the sample to a liquid chromatography system capable of sample separation and fragmentation, the liquid chromatography system comprising a size exclusion chromatography system (SEC) column or an ion exchange chromatography (IEX) column (Abstract, protein sample in LC-MS system, p. 3156-3157, 3161); analyzing the fragmented sample by use of an electrospray ionization mass spectrometry (ESI-MS) system in fluid communication with the liquid chromatography system (Fig. 1, Abstract, ESI- LC-MS system, p. 3156-3157, 3159), a system for modifying a desolvation gas (Fig. 1, Abstract, Modiﬁcation of the Desolvation Gas, p. 3156-3158), and a mass spectrometer, wherein the mass spectrometer is configured to receive ions and characterize mass to charge ratio of ions to identify the components of the protein to characterize the protein (Fig. 1, Abstract, Q-Exactive mass spectrometer, p. 3156-3160); and wherein the method does not require deglycosylation of the protein in the sample prior to supplying the sample to the liquid chromatography system (Fig. 5, Protein X with 10 diﬀerent glycosylation sites; pp. 3160-3161).
However, Wang is silent regarding the ESI-MS system comprises a multi-nozzle electrospray ionization emitter. Oleschuk discloses the ESI-MS system comprises a multi-nozzle electrospray ionization emitter (Figs. 1-3, multiple electrospray (MES) emitter for mass spectrometry having micro-nozzle array; ¶¶ [0026]-[0029], [0047]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wang by providing the ESI-MS system comprises a multi-nozzle electrospray ionization emitter as in Oleschuk in order to provide for more precisely controlled dispersion.
Regarding Claims 2 and 26, Wang discloses the system for modifying a desolvation gas comprises a container having a cap (Fig. 1, Duran pressure plus bottle with Canary-Safe Cap, p. 3156-3158) and comprising an organic solvent and an additional chemical component comprising an acid or a base(Fig. 1, Duran pressure plus bottle with organic solvent and acid/base, p. 3156-3158), wherein the cap has an inlet line port and an outlet line port (Fig. 1, Canary-Safe Cap, p. 3156-3158); a sheath gas inlet line for providing a sheath gas to the inlet line port (Fig. 1, Canary-Safe Cap with N2 sheath gas inlet, p. 3156-3158); and a modified desolvation gas outlet line capable of connecting the modified desolvation gas outlet line port to the multi- nozzle electrospray ionization emitter (Fig. 1, Canary-Safe Cap with outlet to HESI-II probe and spectrometer, p. 3156-3158).
Regarding Claims 5 and 29, Wang discloses the acid is trifluoroacetic acid and wherein the base is triethylamine (Fig. 1, Duran pressure plus bottle with TFA and TEA, p. 3157-3158).
Regarding Claims 8 and 32, Wang discloses the organic solvent is acetonitrile (Fig. 1, Duran pressure plus bottle with acetonitrile, p. 3157-3159).
Regarding Claim 9, Wang discloses the sheath gas is nitrogen (Fig. 1, Canary-Safe Cap with N2 sheath gas inlet, p. 3157).
Regarding Claims 10 and 34, Wang discloses the sheath gas inlet line is partially inserted into to the inlet line port (Fig. 1, Canary-Safe Cap with N2 sheath gas inlet, p. 3157), wherein the modified desolvation gas outlet line is partially inserted into to the outlet line port (Fig. 1, Canary-Safe Cap with outlet to HESI-II probe and spectrometer, p. 3156-3158); and wherein the sheath gas flows from the sheath gas inlet line through the container containing the organic solvent into the desolvation gas outlet line (Fig. 1, Canary-Safe Cap with N2 sheath gas inlet and outlet to HESI-II probe and spectrometer, p. 3156-3158)..
Regarding Claims 13 and 37, Oleschuk discloses the multi-nozzle electrospray ionization emitter includes eight nozzles (Figs. 1-3, multiple electrospray (MES) emitter for mass spectrometry having micro-nozzle array; ¶¶ [0023]-[0029], [0064]).
Regarding Claim 14, Wang discloses the liquid chromatography system comprises a size exclusion chromatography (SEC) column or an ion exchange chromatography (IEX) column (p. 3161).
Regarding Claims 16 and 40, Oleschuk discloses the liquid chromatography-mass spectrometry system further comprises an analytical flow splitter for adjusting flow rate from the liquid chromatograph to the mass spectrometer, wherein the analytical flow splitter is capable of providing an electrospray with a solvent flow rate of about 1 to 5 µL/min (Figs. 1-3, splitting flow to multi-nozzle emitters at 100 nL/min to 3.0 μL/min; ¶¶ [0062]-[0065]).
Regarding Claims 18 and 42, Wang discloses the mass spectrometer comprises an orbitrap mass analyzer (p. 3160).
Regarding Claim 20, Wang discloses the protein is an antibody, a fusion protein, recombinant protein, or a combination thereof (IgG1κ monoclonal antibody, p. 3157, 3159).
Regarding Claim 22, Wang discloses the antibody is a monoclonal antibody of isotype IgGl, IgG2, IgG3, IgG4, or mixed isotype (IgG1κ monoclonal antibody, p. 3157).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852